      Case 3:20-cv-00709-RCJ-CLB Document 4 Filed 03/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    DONALD KIE, JR.,                                   Case No. 3:20-cv-00709-RCJ-CLB
12                        Petitioner,                    ORDER
13            v.
14    WARDEN GARRETT, et al.,
15                        Respondents.
16

17           Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1), a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1-1) and financial

19   documents (ECF No. 3). The financial documents show that petitioner has enough money in his

20   account, and receives deposits, to pay the filing fee.

21           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

22   No. 1) is DENIED.

23           IT FURTHER IS ORDERED that petitioner will have 45 days from the date that this

24   order is entered to have the filing fee of $5.00 sent to the clerk of the court. Failure to comply

25   will result in the dismissal of this action.

26   ///

27   ///

28   ///
                                                        1
     Case 3:20-cv-00709-RCJ-CLB Document 4 Filed 03/01/21 Page 2 of 2



 1          IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this
 2   order. Petitioner must make the necessary arrangements to have one copy of this order attached
 3   to the check paying the filing fee.
 4          DATED: March 1, 2021.
 5                                                             ______________________________
                                                               ROBERT C. JONES
 6                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
